              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00184-MR-WCM


ERIE INSURANCE COMPANY, as      )
subrogee of John Casto and Betsy)
Casto,                          )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                ORDER OF REMAND
                                )
TOYOTA MOTOR SALES, U.S.A.,     )
INC.,                           )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Consent Motion to Remand

filed by the Plaintiff Erie Insurance Company. [Doc. 19]. The Defendant

consents to the Plaintiff’s Motion.

      For the reasons stated in the Motion, and for cause shown,

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Consent Motion to

Remand [Doc. 19] is GRANTED, and this action is hereby REMANDED to

the Transylvania County General Court of Justice, Superior Court Division.

      The Clerk of Court is respectfully directed to provide a certified copy of

this Order to the Transylvania County Superior Court Clerk.




     Case 1:20-cv-00184-MR-WCM Document 22 Filed 12/16/20 Page 1 of 2
IT IS SO ORDERED.
                     Signed: December 16, 2020




                                  2



Case 1:20-cv-00184-MR-WCM Document 22 Filed 12/16/20 Page 2 of 2
